EXHIBIT 99.4 NOTICE OFAGM and RECORD DATE19April13 COMPUTERSHARE 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com Date: April 19, 2013 To: All Canadian Securities Regulatory Authorities Subject: CANADIAN ZINC CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Annual General Meeting Record Date for Notice of Meeting: May 09, 2013 Record Date for Voting (if applicable) : May 09, 2013 Beneficial Ownership Determination Date: May 09, 2013 Meeting Date: June 12, 2013 Meeting Location (if available) : 650 West Georgia Street Vancouver, B.C.V6B 4N9 Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No Beneficial Holders Stratification Criteria: n/a Number of shares greater than: n/a Holder Consent Type(s): n/a Holder Provinces-Territories: NAA for Registered Holders No Registered Holders Stratification Criteria: Number of shares greater than: n/a Holder Provinces-Territories: n/a Voting Security Details: DescriptionCUSIP NumberISIN COMMON136802105CA1368021053 Sincerely, Computershare Agent for CANADIAN ZINC CORPORATION 1
